 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
      JASON B. PERKINS,                                     Case No. 1:19-cv-00126-LJO-EPG
 9
                      Plaintiff,                            ORDER GRANTING DEFENDANTS’
10                                                          REQUEST FOR LEAVE TO TAKE
      v.                                                    DEPOSITION OF PLAINTIFF JASON
11                                                          B. PERKINS
      CITY OF MODESTO, et al.,
12                                                          (ECF No. 42)
               Defendants.
13

14            Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), Defendants have requested leave
15   of the Court to take the deposition of Plaintiff, Jason B. Perkins, who is currently incarcerated at
16   the Sierra Conservation Center. The Court will grant the request.
17            IT IS ORDERD that Defendants may take the deposition of Plaintiff, Jason B. Perkins,
18   prior to the February 18, 2020, close of non-expert discovery, with such deposition to take place
19   at Plaintiff’s place of confinement at the Sierra Conservation Center, located at 5100 Obyrnes
20   Ferry Road, Jamestown, California.
21
     IT IS SO ORDERED.
22

23         Dated:   January 2, 2020                             /s/
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26
27

28
